Case 2:15-cv-00037-RWS Document 591 Filed 12/18/19 Page 1 of 4 PageID #: 37888



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

  ELBIT SYSTEMS LAND AND C4I LTD.                 )
  AND ELBIT SYSTEMS OF AMERICA,                   )
  LLC,                                            )
                                                  )
                Plaintiffs,                       )
                                                  ) C.A. No. 2:15-cv-00037-RWS-RSP
         v.                                       )
                                                  )
  HUGHES NETWORK SYSTEMS, LLC,                    )
                                                  )
                Defendant.                        )
                                                  )


              JOINT MOTION FOR ENTRY OF STIPULATED DISMISSAL

        Plaintiffs Elbit Systems Land and C4I Ltd., Elbit Systems of America, LLC and Defendant

 Hughes Network Systems, LLC (collectively, the “Parties”), acting by and through counsel,

 hereby notify the Court that the Parties have reached an agreement that resolves all matters in

 controversy between them. Accordingly, pursuant to Fed. R. Civ. P. 41(a), the Parties do hereby

 stipulate that this action, including all claims and defenses brought, is hereby dismissed with

 prejudice, according to the terms of a Settlement Agreement executed by the parties on December

 16, 2019.



 Dated: December 18, 2019                           Respectfully submitted,


                                                   /s/ Melissa R. Smith (by permission Wesley
                                                   Hill)
                                                   Melissa R. Smith
                                                   GILLAM & SMITH LLP
                                                   303 South Washington Ave.
                                                   Marshall, TX 75670
                                                   Telephone: (903) 934-8450
                                                   Facsimile: (903) 934-9257
Case 2:15-cv-00037-RWS Document 591 Filed 12/18/19 Page 2 of 4 PageID #: 37889



                                          melissa@gillamsmithlaw.com

                                          William F. Lee (pro hac vice)
                                          Lauren B. Fletcher (pro hac vice)
                                          Kevin A. Goldman (pro hac vice)
                                          WILMER CUTLER PICKERING HALE
                                          AND DORR LLP
                                          60 State Street Boston, MA 02109
                                          Tel: (617) 526-6000
                                          Fax: (617) 526-5000
                                          william.lee@wilmerhale.com
                                          lauren.fletcher@wilmerhale.com
                                          kevin.goldman@wilmerhale.com

                                          Mark D. Selwyn (pro hac vice)
                                          WILMER CUTLER PICKERING HALE
                                          AND DORR LLP
                                          950 Page Mill Road
                                          Palo Alto, CA 94304
                                          Tel: (650) 858-6031
                                          mark.selwyn@wilmerhale.com

                                          Kurt M. Pankratz (Texas Bar No.
                                          24013291)
                                          BAKER BOTTS LLP
                                          2001 Ross Avenue
                                          Dallas, TX 75201
                                          Tel.: (214) 953-6500
                                          Fax: (214) 953-6503
                                          kurt.pankratz@bakerbotts.com

                                          Ali Dhanani (Texas Bar No. 24055400)
                                          Bradley Bowling (Texas Bar No.
                                          24040555)
                                          BAKER BOTTS LLP
                                          910 Louisiana Street
                                          Houston, TX 77002
                                          Tel.: (713) 229-1234
                                          Fax: (713) 229-1522
                                          ali.dhanani@bakerbotts.com
                                          brad.bowling@bakerbotts.com

                                          G. Hopkins Guy, III (pro hac vice)
                                          BAKER BOTTS LLP
                                          1001 Page Mill Road, Suite 200
                                          Palo Alto, CA 94304



                                      2
Case 2:15-cv-00037-RWS Document 591 Filed 12/18/19 Page 3 of 4 PageID #: 37890



                                          Tel.: (650) 739-7500
                                          Fax: (650) 739-7699
                                          hop.guy@bakerbotts.com

                                          Jamie R. Lynn (pro hac vice)
                                          BAKER BOTTS LLP
                                          1299 Pennsylvania Avenue, NW
                                          Washington, DC 20004-2400
                                          Telephone: (202) 639-7786
                                          Facsimile: (202) 585-1026
                                          jamie.lynn@bakerbotts.com

                                          Attorneys for Defendant
                                          Hughes Network Systems, LLC



                                          /s/ Kurt G. Calia (by permission Wesley
                                          Hill)
                                          Kurt G. Calia – LEAD ATTORNEY
                                          Cal. Bar No. 214300
                                          Covington & Burling LLP
                                          333 Twin Dolphin Drive, Suite 700
                                          Redwood Shores, CA 94065
                                          (650) 632-4700
                                          kcalia@cov.com

                                          Ranganath Sudarshan
                                          Cal. Bar No. 244984
                                          Covington & Burling LLP
                                          One CityCenter
                                          850 Tenth Street, NW
                                          Washington, DC 20001
                                          (202) 662-6000
                                          rsudarshan@cov.com

                                          Wesley Hill
                                          Tex. Bar No. 24032294
                                          Ward, Smith & Hill PLLC
                                          1507 Bill Owens Pkwy
                                          Longview, Texas 75604
                                          (903) 757-6400
                                          wh@wsfirm.com

                                          Attorneys for Plaintiffs




                                      3
Case 2:15-cv-00037-RWS Document 591 Filed 12/18/19 Page 4 of 4 PageID #: 37891



                                CERTIFICATE OF SERVICE

        The undersigned counsel hereby certifies that all counsel of record who are deemed to

 have consented to electronic service are being served with a copy of the foregoing document via

 electronic mail on December 18, 2019.

                                                    /s/ Wesley Hill




                                                4
